DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments filed 01/22/2021. Claims 10 and 13-20 are cancelled. Claims 1-9, 11-12 and 21 are currently pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 11 and 21 under 35 U.S.C. 103 as being unpatentable over Kuppurathanam in view of Hayes; claims 3, 5 and 12 under 35 U.S.C. 103 as being unpatentable over Kuppurathanam in view of Hayes and Weng; and claim 9 under 35 U.S.C. 103 as being unpatentable over Kuppurathanam in view of Hayes and Prindle, have been considered but are not persuasive.
	Applicant argues it would not be obvious to modify Kuppurathanam with Hayes, since Kuppurathanam teaches the warp thread formed of a material allowing it to be heat-bonded or melted to the catheter, and Hayes does not specifically teach any embodiments involving melting a fiber to attach the fiber layer to the balloon or catheter. Therefore, the modification would go against the teachings of Kuppurathanam, and the suggested equivalence of materials would not be expected to functional equally well.
	It is respectfully submitted Kuppurathanam discloses a woven sleeve formed of warp and weft threads, wherein the warp threads may be formed of polyester or another thermoplastic thread such as nylon, acrylic, etc. (Para. [0014]). Kuppurathanam further discloses the sleeve heat-sealed to the catheter, and provides a specific embodiment of the material of the warp threads and heat to sufficiently melt the sleeve to the catheter body (Para. [0020]). As discussed in the rejection, 
	Accordingly, applicant’s arguments are not persuasive and the claims stand rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-8, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuppurathanam (US 2011/0046654 A1) in view of Hayes (US 2006/0085022 A1) (all references previously of record).
	Regarding claim 1, Kuppurathanam discloses (abstract; Paras. [0011]-[0020]; Figs. 1-2D) an expandable medical balloon, comprising: 
	a balloon (106, Para. [0018]), the balloon comprising a cone portion, a waist portion, and a body portion (annotated Fig. 2A); and 

	However, Kuppurathanam fails to disclose the second fiber is a non-melting fiber.
	Hayes teaches (Paras. [0096]-[0099]; Figs. 17A-17B), in the same field of endeavor, a fiber-reinforced balloon (70) having a woven fiber layer (73) formed from acrylics or aramids (Para. [0098], aramids are a known non-melting material as discussed in Para. [0072] of applicant’s published application).
	Therefore, Kuppurathanam fails to disclose the second fiber as a non-melting fiber, but discloses the second fiber formed of acrylics or any other thermoplastic fiber (Para. [0014]), and Hayes teaches a fiber-reinforced balloon formed of either acrylics or aramids and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the fibers being formed of aramids, instead of 

    PNG
    media_image1.png
    305
    685
    media_image1.png
    Greyscale

Annotated Figure 2A of Kuppurathanam
	Regarding claim 2, Kuppurathanam (as modified) teaches the invention of claim 1. Kuppurathanam further discloses a first coating layer disposed between the fiber braid and an outer surface of the balloon (adhesive 120 permeates sleeve 150 and coats inner surface of sleeve, therefore disposed between braid and outer surface of balloon, Para. [0021]).
	Regarding claim 4, Kuppurathanam (as modified) teaches the invention of claim 1. Kuppurathanam further discloses a second coating layer disposed along an outer surface of the fiber braid (adhesive 120 coats outer surface of sleeve 150; another layer of nylon may also be applied on outer surface, Para. [0021]; Fig. 2D)
	Regarding claim 6, Kuppurathanam (as modified) teaches the invention of claim 1. Kuppurathanam further discloses wherein the first fiber comprises ultra high molecular weight polyethylene (weft thread includes ultrahigh molecular weight polyethylene, Para. [0025]).
	Regarding claim 7, Kuppurathanam (as modified) teaches the invention of claim 1, and further teaches wherein the second fiber comprises a copolyamide polymer material (one of ordinary skill would’ve understood aramids to be a known copolyamide material, as discussed in Para. [0072] of applicant’s published application).
	Regarding claim 8, Kuppurathanam (as modified) teaches the invention of claim 1. Kuppurathanam further discloses wherein the balloon comprises an elastomeric polymer material (balloon is formed of nylon, which is a known elastomeric polymer as evidenced by US 2004/0093008 A1 to Zamore in Para. [0019], see also Para. [0063] of applicant’s published application) (Para. [0025]).
	Regarding claim 11, Kuppurathanam (as modified) teaches the invention of claim 1, and further teaches wherein the second fiber begins to degrade at temperatures above 400° C (aramids have a melting point or decomposition temperature equal to or higher than 300° C, as evidenced by US 2013/0035549 A1 to Abe in Para. [0053]; one of ordinary skill would’ve understood the second fiber would already be in a state of degradation at any temperature above its melting temperature, which would be any temperature above 400°C).
	Regarding claim 21, Kuppurathanam discloses wherein the second fiber begins to degrade at temperatures above 500° C (aramids have a melting point or decomposition temperature equal to or higher than 300° C, as evidenced by US 2013/0035549 A1 to Abe in Para. [0053]; one of ordinary skill would’ve understood the second fiber would already be in a state of degradation at any temperature above its melting temperature, which would be any temperature above 500°C).
Claims 3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuppurathanam in view of Hayes as applied to claim 1 above, and further in view of Weng (US 2009/0038752 A1).
	Regarding claim 3, Kuppurathanam (as modified) teaches the invention of claim 2.

	Note Kuppurathanam discloses an adhesive solution such as a urethane adhesive (Para. [0021]).
	Weng teaches (Para. [0040]; Fig. 2), in the same field of endeavor, an adhesive coating layer for a balloon comprising a thermoplastic polyurethane (Para. [0040]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuppurathanam’s adhesive solution with the polyurethane, as taught by Weng, in order to provide optimal bonding with the outer adhesive layer (Para. [0040]).	
	Regarding claim 5, Kuppurathanam (as modified) teaches the invention of claim 4. Kuppurathanam (as modified) fails to teach wherein the second coating layer comprises a thermoplastic polyurethane.
	Weng teaches (Paras. [0040] and [0049]; Fig. 2), in the same field of endeavor, an adhesive coating layer for a balloon comprising a thermoplastic polyurethane (Paras. [0040] and [0049]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuppurathanam’s adhesive solution with the polyurethane, as taught by Weng, in order to provide optimal bonding with the outer adhesive layer to form a structure with superior strength properties (Paras. [0040] and [0049]).
	Regarding claim 12, Kuppurathanam (as modified) teaches the invention of claim 1.
	However, Kuppurathanam (as modified) fails to teach wherein the second fiber comprises about 5% to about 50% of the total fiber cross-sectional area of the fiber braid.
	Weng teaches (Paras. [0032]-[0034]); Figs. 1-2) a balloon including interwoven strands comprising a first fiber (helical strands 24 and 26) and a second fiber (longitudinal strands 22), wherein the second fiber comprises about 5% to about 50% of the total fiber cross-sectional area of the fiber braid (number of longitudinal strands is about half the total number of helical strands, Para. [0034]).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuppurathanam in view of Hayes as applied to claim 1 above, and further in view of Prindle (US 2017/0143943 A1).
	Regarding claim 9, Kuppurathanam (as modified) teaches the invention of claim 1.
	However, Kuppurathanam (as modified) fails to teach wherein the balloon comprises poly(ether-block-amide).
	Prindle teaches (Para. [0080]; Fig. 1), in the same field of endeavor, a balloon 100 which may be made from one or more polymers including nylon or poly(ether-block-amide) (Para. [0080]).
	Therefore, Kuppurathanam (as modified) fails to teach the balloon comprising poly(ether-block-amide), but discloses the balloon comprising nylon (Para. [0025] of Kuppurathanam), and Prindle teaches a balloon formed of either nylon or poly(ether-block-amide) and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the balloon being made of poly(ether-block-amide), instead of nylon as taught by Kuppurathanam (as modified), because Prindle discloses that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either nylon or poly(ether-block-amide).	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BRIGID K BYRD/Examiner, Art Unit 3771        

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771